DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The description does not help to overcome a clarity objection unambiguously. The further device claims 5-9 and method claims 14-16 and define mere well-known elements of a lidar device, but do not define features to help overcoming the clarity objections raised so far with respect to the intended crosstalk removing principle. 
The exact intended crosstalk removing principle can also not be derived from the description: See Paragraphs [0114] to [0115] on Page 23. According to this passage, path 1 might be longer or shorter than path 3, depending on the object shape. But according to the principle shown in figure 8A, path 3 is always longer than path 1, independent of the object shape. That path 3 is always longer than path 1 is because path 7 and path 3 have the identical reflection point at the object and the second detector (#222b) is farther away than the first detector (#.222a). Taking this into consideration, the crosstalk term in the second detector (# 222b) always will be later than the signal term!
In contrast to this understanding, figures 8B,9 show the crosstalk term earlier than the signal term. Paragraphs [0141] through [0151] describe Figure 9.  As understood, this explains the “crosstalk” in #940 of Fig.9. But when these are the corresponding pulses in #930/940, why do they have identical times "ti"? in reality the times must be different. But "t2" seems to be the pulse of the second light. The crosstalk identification and removal is further explained by using figures 10A/B.
Thereby, T1 is the first reception time point (of signal from L1) detected by the first detector and T2 is the second reception time point (of signal from L1) detected by the second detector. T1 and T2 are different because of different path lengths. In which way can the signals  be identified as corresponding? This identification seems to be very necessary and essential!
As is understood further, this identification is performed according to a time window derived from T1 and having a width of Tp. Thus, every signal arriving in this time window is taken as crosstalk? It also appear that object signals due to reflections from light source L2 might arrive in that time window?
 Figure 11 shows an example and might be interpreted as following: when channel B finds an early signal known from channel A, this signal is taken and removed as crosstalk in channel B. Does the time width of 2*Tp define the window around the start pulse time of channel A for finding the pulse in channel B? What if channel A (!) also receives signal 1120b as crosstalk? What if at position 1120a of channel B a real signal of channel B is received (and perhaps no signal 1120b)?

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 defines a lidar with removed crosstalk, where it is not clear in which way the crosstalk is removed. Removing of the crosstalk is defined according to a result to be achieved,  making the claim unclear. This applies mutatis mutandis to Claim 10. 
Claim 2 defines a functional context between first/ second light source, fist/second detection element and the object. As it is defined, the crosstalk is generated by the first and second reflected light on the second detector. Does if depend on characteristics of the object? Is there a crosstalk also generated on the first detector, and when not, why not? Thus,  claim 2 doesn’t appear to define any features of the lidar. It is still not apparent in which way the crosstalk is removed. Because no features of the lidar are defined, claim 2 is not clear. As far as claim 2 defines possibly some deeper insight of the crosstalk generation, it should be included in claim 1. This applies mutatis mutandis to Claim 11.
Claim 3 defines generating 1st/2nd pulse signals from 1st/2nd detection signals. Claim 3 still lacks specific as to how the crosstalk is removed. This applies mutatis mutandis to Claim 12.
Claim 4 defines to remove a pulse by a crosstalk removing element, which is associated with #280 of the description. Such “removing element" might be realized by the skilled artisan as a subtraction element, defining now in which way the crosstalk is removed – therefore appears necessary in Claim 1. The removal is performed within a “predetermined masking pulse width’. It is not clear whether this masking pulse width also has a predetermined starting time. Some hints on such a predetermined starting time point can be found in the description as “predetermined time point Tp". On the other hand, there are hints that the "Tp" might be the masking pulse width and the starting time of the masking pulse might be an earliest time of the detected pulses. The additional phrase "... from the removal start tine point among pulses included in the second pulse signal” is not clear. Neither does it make sense that to “remove a pulse ... from the removal start time point..." nor does it make sense to define the “predetermined masking pulse pulse width from (?) the removal start time point...”.
The description does not help to overcome this clarity objection unambiguously. The further device claims 5-9 and method claims 14-16 and define mere well-known elements of a lidar device, but do not define features to help overcoming the clarity objections raised so far with respect to the intended crosstalk removing principle. 
In conclusion, the term “crosstalk” is used in this field of endeavor to describe parasitic signals like reflections from a housing window. In the present application “crosstalk” cannot be differentiated from signals reflected from the object, because the intended signals seem to depend on varying object properties. The elimination of crosstalk can’t be viewed as specifically targeted at removing “crosstalk” signals. It appears, rather, to be removing arbitrary signals. Therefore, what technical problem is actually being solved? Applicant is advised to thoroughly review and correct necessary details in the specification (without adding new matter) and the claims to resolve the written description issues under 35 USC 112 (a) and the indefiniteness issues under 35 USC 112 (b). 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Retterath (US 2015/0131080).
Regarding Claim 1, Retterath discloses a light detection and ranging (LiDAR) device [Abstract; 0015-19] comprising: a light transmitter comprising a plurality of light sources, each of the plurality of light sources being configured to emit light toward an object [Claim 2, 0045-49; 0053; 0067; 0070-77; 0105-07; 0127-33; 0136]; a light receiver comprising a plurality of light detection elements, each of the plurality of light detection elements being configured to detect reflected light reflected from the object that is irradiated with the light emitted by the plurality of light sources[Claim 2, 0045-49; 0053; 0067; 0070-77; 0105-07; 0127-33; 0136], and the light receiver being configured to remove crosstalk from second detection information output by at least one light detection element of the plurality of light detection elements based on first detection information output by any one of remaining light detection elements of the plurality of light detection elements [Claim 2, 0045-49; 0053; 0067; 0070-77; 0105-07; 0127-33; 0136]; and a processor configured to obtain information on the object based on the second detection information with the crosstalk removed [Claim 2, 0045-49; 0053; 0067; 0070-77; 0105-07; 0127-33; 0136].
Regarding Claim 10, Retterath discloses a method of operating a light detection and ranging (LiDAR) device [Abstract; 0015-19], the method comprising: emitting, from a plurality of light sources, light toward an object [Claim 2, 0045-49; 0053; 0067; 0070-77; 0105-07; 0127-33; 0136]; detecting, by a plurality of light detection elements, reflected light reflected from the object that is irradiated with the light emitted by the plurality of light sources [Claim 2, 0045-49; 0053; 0067; 0070-77; 0105-07; 0127-33; 0136]; removing crosstalk from second detection information output by at least one light detection element of the plurality of light detection elements based on first detection information output by any one of remaining light detection elements of the plurality of light detection elements [Claim 2, 0045-49; 0053; 0067; 0070-77; 0105-07; 0127-33; 0136]; and obtaining information on the object based on the second detection information with the crosstalk removed [Claim 2, 0045-49; 0053; 0067; 0070-77; 0105-07; 0127-33; 0136].
Regarding Claims 2 and 11, Retterath also discloses wherein the light receiver comprises: a first light detection element configured to receive a first reflected light reflected from the object that is irradiated with a first light emitted by a first light source among the plurality of light sources through a first path [Claim 2, 0045-49; 0053; 0067; 0070-77; 0105-07; 0127-33; 0136], and to output the first detection information corresponding to the first reflected light [Claim 2, 0045-49; 0053; 0067; 0070-77; 0105-07; 0127-33; 0136]; and a second light detection element configured to receive a second reflected light reflected from the object that is irradiated with a second light emitted by a second light source among the plurality of light sources through a second path [Claim 2, 0045-49; 0053; 0067; 0070-77; 0105-07; 0127-33; 0136], the second light source being different from the first light source, wherein the crosstalk is generated based on the second light detection element further receiving the first reflected light through a third path that is different from the first path [Claim 2, 0045-49; 0053; 0067; 0070-77; 0105-07; 0127-33; 0136], and wherein the second light detection element outputs the second detection information corresponding to the first reflected light and the second detection information corresponding to the second reflected light based on the crosstalk being generated [0045-49; 0053; 0067; 0070-77; 0105-07; 0127-33; 0136].
Regarding Claims 3 and 12, Retterath also discloses a first detection signal converter configured to convert the first detection information output by the first light detection element into a first pulse signal [Claim 2, 0045-49; 0053; 0067; 0070-77; 0105-07; 0127-33; 0136; and a second detection signal converter configured to convert the second detection information output by the second light detection element into a second pulse signal [Claim 2, 0045-49; 0053; 0067; 0070-77; 0105-07; 0127-33; 0136].
Regarding Claims 4 and 13, Retterath also discloses wherein the light receiver is configured to determine, as a removal start time point of the crosstalk, an earlier time point among a first reception time point of the first reflected light detected by the first light detection element and a second reception time point of the first reflected light detected by the second light detection element [Claim 2, 0045-49; 0053; 0067; 0070-77; 0105-07; 0127-33; 0136], and wherein the light receiver further comprises a crosstalk removing element configured to remove a pulse located within a predetermined masking pulse width from the removal start time point among pulses included in the second pulse signal [Claim 2, 0045-49; 0053; 0067; 0070-77; 0105-07; 0127-33; 0136].
Regarding Claims 5 and 14, Retterath also discloses wherein the predetermined masking pulse width is set to be larger than a pulse width of the first reflected light [Claim 2, 0045-49; 0053; 0067; 0070-77; 0105-07; 0127-33; 0136].
Regarding Claim 6, Retterath also discloses a beam steering element configured to adjust an emission direction of light emitted by each of the plurality of light sources to scan the object [Claim 2, 0045-49; 0053; 0067; 0070-77; 0105-07; 0127-33; 0136].
Regarding Claim 7, Retterath also discloses configured to control the emission direction of the light emitted by each of the plurality of light sources by mechanical rotation [Claim 2, 0045-49; 0053; 0067; 0070-77; 0105-07; 0127-33; 0136].
Regarding Claims 8 and 15, Retterath also discloses a plurality of counters configured to count a time of flight of light detected by each of the plurality of light detection elements [Claim 2, 0045-49; 0053; 0067; 0070-77; 0105-07; 0127-33; 0136]. 
Regarding Claims 9 and 16, Retterath also discloses configured to obtain a distance to the object based on a time of flight of light detected by each of the plurality of light detection elements, and analyze a position of the object and a shape of the object [Claim 2, 0045-49; 0053; 0067; 0070-77; 0105-07; 0127-33; 0136].

Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Younge (US 2018/0329065).
Regarding Claim 1, Younge discloses a light detection and ranging (LiDAR) device [0007-08; 0018-21; 0028-31] comprising: a light transmitter comprising a plurality of light sources, each of the plurality of light sources being configured to emit light toward an object [0049; 0054; 0062-70; 0075-80; 0085-89;  0098; 0106; 0116-19;  0138-41; 0163; 0193-97; 0219; 0223-26]; a light receiver comprising a plurality of light detection elements, each of the plurality of light detection elements being configured to detect reflected light reflected from the object that is irradiated with the light emitted by the plurality of light sources[0049; 0054; 0062-70; 0075-80; 0085-89;  0098; 0106; 0116-19;  0138-41; 0163; 0193-97; 0219; 0223-26], and the light receiver being configured to remove crosstalk from second detection information output by at least one light detection element of the plurality of light detection elements based on first detection information output by any one of remaining light detection elements of the plurality of light detection elements [0049; 0054; 0062-70; 0075-80; 0085-89;  0098; 0106; 0116-19;  0138-41; 0163; 0193-97; 0219; 0223-26]; and a processor configured to obtain information on the object based on the second detection information with the crosstalk removed [0049; 0054; 0062-70; 0075-80; 0085-89;  0098; 0106; 0116-19;  0138-41; 0163; 0193-97; 0219; 0223-26].
Regarding Claim 10, Younge discloses a method of operating a light detection and ranging (LiDAR) device [0007-08; 0018-21; 0028-31], the method comprising: emitting, from a plurality of light sources, light toward an object [0049; 0054; 0062-70; 0075-80; 0085-89;  0098; 0106; 0116-19;  0138-41; 0163; 0193-97; 0219; 0223-26] detecting, by a plurality of light detection elements, reflected light reflected from the object that is irradiated with the light emitted by the plurality of light sources [0049; 0054; 0062-70; 0075-80; 0085-89;  0098; 0106; 0116-19;  0138-41; 0163; 0193-97; 0219; 0223-26]; removing crosstalk from second detection information output by at least one light detection element of the plurality of light detection elements based on first detection information output by any one of remaining light detection elements of the plurality of light detection elements [0049; 0054; 0062-70; 0075-80; 0085-89;  0098; 0106; 0116-19;  0138-41; 0163; 0193-97; 0219; 0223-26]; and obtaining information on the object based on the second detection information with the crosstalk removed [0049; 0054; 0062-70; 0075-80; 0085-89;  0098; 0106; 0116-19;  0138-41; 0163; 0193-97; 0219; 0223-26].
Regarding Claims 2 and 11, Youngealso discloses wherein the light receiver comprises: a first light detection element configured to receive a first reflected light reflected from the object that is irradiated with a first light emitted by a first light source among the plurality of light sources through a first path [0049; 0054; 0062-70; 0075-80; 0085-89;  0098; 0106; 0116-19;  0138-41; 0163; 0193-97; 0219; 0223-26], and to output the first detection information corresponding to the first reflected light [0049; 0054; 0062-70; 0075-80; 0085-89;  0098; 0106; 0116-19;  0138-41; 0163; 0193-97; 0219; 0223-26]; and a second light detection element configured to receive a second reflected light reflected from the object that is irradiated with a second light emitted by a second light source among the plurality of light sources through a second path [0049; 0054; 0062-70; 0075-80; 0085-89;  0098; 0106; 0116-19;  0138-41; 0163; 0193-97; 0219; 0223-26], the second light source being different from the first light source, wherein the crosstalk is generated based on the second light detection element further receiving the first reflected light through a third path that is different from the first path [0049; 0054; 0062-70; 0075-80; 0085-89;  0098; 0106; 0116-19;  0138-41; 0163; 0193-97; 0219; 0223-26], and wherein the second light detection element outputs the second detection information corresponding to the first reflected light and the second detection information corresponding to the second reflected light based on the crosstalk being generated [0049; 0054; 0062-70; 0075-80; 0085-89;  0098; 0106; 0116-19;  0138-41; 0163; 0193-97; 0219; 0223-26].
Regarding Claims 3 and 12, Younge also discloses a first detection signal converter configured to convert the first detection information output by the first light detection element into a first pulse signal [0049; 0054; 0062-70; 0075-80; 0085-89;  0098; 0106; 0116-19;  0138-41; 0163; 0193-97; 0219; 0223-26]; and a second detection signal converter configured to convert the second detection information output by the second light detection element into a second pulse signal [0049; 0054; 0062-70; 0075-80; 0085-89;  0098; 0106; 0116-19;  0138-41; 0163; 0193-97; 0219; 0223-26].
Regarding Claims 4 and 13, Younge also discloses wherein the light receiver is configured to determine, as a removal start time point of the crosstalk, an earlier time point among a first reception time point of the first reflected light detected by the first light detection element and a second reception time point of the first reflected light detected by the second light detection element [0049; 0054; 0062-70; 0075-80; 0085-89;  0098; 0106; 0116-19;  0138-41; 0163; 0193-97; 0219; 0223-26], and wherein the light receiver further comprises a crosstalk removing element configured to remove a pulse located within a predetermined masking pulse width from the removal start time point among pulses included in the second pulse signal [0049; 0054; 0062-70; 0075-80; 0085-89;  0098; 0106; 0116-19;  0138-41; 0163; 0193-97; 0219; 0223-26].
Regarding Claims 5 and 14, Younge also discloses wherein the predetermined masking pulse width is set to be larger than a pulse width of the first reflected light [0049; 0054; 0062-70; 0075-80; 0085-89;  0098; 0106; 0116-19;  0138-41; 0163; 0193-97; 0219; 0223-26].
Regarding Claim 6, Younge also discloses a beam steering element configured to adjust an emission direction of light emitted by each of the plurality of light sources to scan the object [0049; 0054; 0062-70; 0075-80; 0085-89;  0098; 0106; 0116-19;  0138-41; 0163; 0193-97; 0223-26].
Regarding Claim 7, Younge also discloses configured to control the emission direction of the light emitted by each of the plurality of light sources by mechanical rotation [0049; 0054; 0062-70; 0075-80; 0085-89;  0098; 0106; 0116-19;  0138-41; 0163; 0193-97; 0219; 0223-26].
Regarding Claims 8 and 15, Younge also discloses a plurality of counters configured to count a time of flight of light detected by each of the plurality of light detection elements [0049; 0054; 0062-70; 0075-80; 0085-89;  0098; 0106; 0116-19;  0138-41; 0163; 0193-97; 0223-26]. 
Regarding Claims 9 and 16, Younge also discloses configured to obtain a distance to the object based on a time of flight of light detected by each of the plurality of light detection elements, and analyze a position of the object and a shape of the object [0049; 0054; 0062-70; 0075-80; 0085-89;  0098; 0106; 0116-19;  0138-41; 0163; 0193-97; 0219; 0223-26].

Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Pacala (US 2019/0011562).
Regarding Claim 1, Pacala discloses a light detection and ranging (LiDAR) device [0014-18; 0027-33; 0065; 0069] comprising: a light transmitter comprising a plurality of light sources, each of the plurality of light sources being configured to emit light toward an object [0071-75; 0080-86; 0089-91; 0104-05; 0117; 0127; 0130-33;  0142-46; 0164; 0180-83; 0195; 0199; 0201]; a light receiver comprising a plurality of light detection elements, each of the plurality of light detection elements being configured to detect reflected light reflected from the object that is irradiated with the light emitted by the plurality of light sources[0071-75; 0080-86; 0089-91; 0104-05; 0117; 0127; 0130-33;  0142-46; 0164; 0180-83; 0195; 0199; 0201], and the light receiver being configured to remove crosstalk from second detection information output by at least one light detection element of the plurality of light detection elements based on first detection information output by any one of remaining light detection elements of the plurality of light detection elements [0071-75; 0080-86; 0089-91; 0104-05; 0117; 0127; 0130-33;  0142-46; 0164; 0180-83; 0195; 0199; 0201]; and a processor configured to obtain information on the object based on the second detection information with the crosstalk removed [0071-75; 0080-86; 0089-91; 0104-05; 0117; 0127; 0130-33;  0142-46; 0164; 0180-83; 0195; 0199; 0201].
Regarding Claim 10, Pacala discloses a method of operating a light detection and ranging (LiDAR) device [0014-18; 0027-33; 0065; 0069], the method comprising: emitting, from a plurality of light sources, light toward an object [0071-75; 0080-86; 0089-91; 0104-05; 0117; 0127; 0130-33;  0142-46; 0164; 0180-83; 0195; 0199; 0201] detecting, by a plurality of light detection elements, reflected light reflected from the object that is irradiated with the light emitted by the plurality of light sources [0071-75; 0080-86; 0089-91; 0104-05; 0117; 0127; 0130-33;  0142-46; 0164; 0180-83; 0195; 0199; 0201]; removing crosstalk from second detection information output by at least one light detection element of the plurality of light detection elements based on first detection information output by any one of remaining light detection elements of the plurality of light detection elements [0071-75; 0080-86; 0089-91; 0104-05; 0117; 0127; 0130-33;  0142-46; 0164; 0180-83; 0195; 0199; 0201]; and obtaining information on the object based on the second detection information with the crosstalk removed [0071-75; 0080-86; 0089-91; 0104-05; 0117; 0127; 0130-33;  0142-46; 0164; 0180-83; 0195; 0199; 0201].
Regarding Claims 2 and 11, Pacala also discloses wherein the light receiver comprises: a first light detection element configured to receive a first reflected light reflected from the object that is irradiated with a first light emitted by a first light source among the plurality of light sources through a first path [0071-75; 0080-86; 0089-91; 0104-05; 0117; 0127; 0130-33;  0142-46; 0164; 0180-83; 0195; 0199; 0201], and to output the first detection information corresponding to the first reflected light [0071-75; 0080-86; 0089-91; 0104-05; 0117; 0127; 0130-33;  0142-46; 0164; 0180-83; 0195; 0199; 0201]; and a second light detection element configured to receive a second reflected light reflected from the object that is irradiated with a second light emitted by a second light source among the plurality of light sources through a second path [0071-75; 0080-86; 0089-91; 0104-05; 0117; 0127; 0130-33;  0142-46; 0164; 0180-83; 0195; 0199; 0201], the second light source being different from the first light source, wherein the crosstalk is generated based on the second light detection element further receiving the first reflected light through a third path that is different from the first path [0071-75; 0080-86; 0089-91; 0104-05; 0117; 0127; 0130-33;  0142-46; 0164; 0180-83; 0195; 0199; 0201], and wherein the second light detection element outputs the second detection information corresponding to the first reflected light and the second detection information corresponding to the second reflected light based on the crosstalk being generated [0071-75; 0080-86; 0089-91; 0104-05; 0117; 0127; 0130-33;  0142-46; 0164; 0180-83; 0195; 0199; 0201].
Regarding Claims 3 and 12, Pacala also discloses a first detection signal converter configured to convert the first detection information output by the first light detection element into a first pulse signal [0071-75; 0080-86; 0089-91; 0104-05; 0117; 0127; 0130-33;  0142-46; 0164; 0180-83; 0195; 0199; 0201]; and a second detection signal converter configured to convert the second detection information output by the second light detection element into a second pulse signal [0071-75; 0080-86; 0089-91; 0104-05; 0117; 0127; 0130-33;  0142-46; 0164; 0180-83; 0195; 0199; 0201].
Regarding Claims 4 and 13, Pacala also discloses wherein the light receiver is configured to determine, as a removal start time point of the crosstalk, an earlier time point among a first reception time point of the first reflected light detected by the first light detection element and a second reception time point of the first reflected light detected by the second light detection element [0071-75; 0080-86; 0089-91; 0104-05; 0117; 0127; 0130-33;  0142-46; 0164; 0180-83; 0195; 0199; 0201], and wherein the light receiver further comprises a crosstalk removing element configured to remove a pulse located within a predetermined masking pulse width from the removal start time point among pulses included in the second pulse signal [0071-75; 0080-86; 0089-91; 0104-05; 0117; 0127; 0130-33;  0142-46; 0164; 0180-83; 0195; 0199; 0201].
Regarding Claims 5 and 14, Pacala also discloses wherein the predetermined masking pulse width is set to be larger than a pulse width of the first reflected light [0071-75; 0080-86; 0089-91; 0104-05; 0117; 0127; 0130-33;  0142-46; 0164; 0180-83; 0195; 0199; 0201].
Regarding Claim 6, Pacala also discloses a beam steering element configured to adjust an emission direction of light emitted by each of the plurality of light sources to scan the object [0071-75; 0080-86; 0089-91; 0104-05; 0117; 0130-33;  0142-46; 0164; 0180-83; 0195; 0199; 0201].
Regarding Claim 7, Pacala also discloses configured to control the emission direction of the light emitted by each of the plurality of light sources by mechanical rotation [0071-75; 0080-86; 0089-91; 0104-05; 0117; 0127; 0130-33;  0142-46; 0164; 0180-83; 0195; 0199; 0201].
Regarding Claims 8 and 15, Pacala also discloses a plurality of counters configured to count a time of flight of light detected by each of the plurality of light detection elements [0071-75; 0080-86; 0089-91; 0104-05; 0117; 0130-33; 0142-46; 0164; 0180-83; 0195; 0199; 0201]. 
Regarding Claims 9 and 16, Pacala also discloses configured to obtain a distance to the object based on a time of flight of light detected by each of the plurality of light detection elements, and analyze a position of the object and a shape of the object [0071-75; 0080-86; 0089-91; 0104-05; 0117; 0127; 0130-33;  0142-46; 0164; 0180-83; 0195; 0199; 0201].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553. The examiner can normally be reached M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES R. HULKA
Primary Examiner
Art Unit 3645



/JAMES R HULKA/Primary Examiner, Art Unit 3645